Citation Nr: 0811460	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  05-23 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
multiple sclerosis (MS) with impairment of the right lower 
extremity.

2.  Entitlement to a rating in excess of 10 percent for 
multiple sclerosis (MS) with impairment of the right upper 
extremity.

3.  Entitlement to a compensable rating for multiple 
sclerosis (MS) with impairment of the left lower extremity.

4.  Entitlement to a compensable rating for multiple 
sclerosis (MS) with impairment of the left upper extremity.

5.  Entitlement to a rating in excess of 10 percent for 
multiple sclerosis (MS) with episodes of urinary 
incontinence.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to August 
1976, and from September 1980 to September 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Chicago, Illinois, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted an increased rating 
to 40 percent for MS, effective August 27, 2002.  A timely 
appeal was noted with respect to that rating.  

By rating decision dated November 2007, the RO continued a 
rating of 40 percent for MS with impairment of the right 
lower extremity and granted separate disability evaluations 
of 10 percent for MS with impairment of the right upper 
extremity and for MS with episodes of urinary incontinence.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law or regulations, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).   The Court further held that, where a 
claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Thus, 
the issue remains in appellate status. 

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on May 5, 2006.  A copy 
of the hearing transcript has been associated with the file.

In November 2006, the Board remanded this issue to the RO 
(via the Appeals Management Center (AMC)) for further 
evidentiary development.  After completion of the requested 
development, the AMC returned the case to the Board for 
appellate review.

In January 2008, evidence was received without a waiver of RO 
consideration. The newly submitted evidence consists of a the 
Social Security Administration (SSA) decision granting 
disability benefits to the veteran  A review of the evidence 
indicates that the SSA's decision was based entirely upon 
information already made part of the claims folder and 
considered by the RO.  It is essentially duplicative of 
evidence already of record; therefore, it is not necessary to 
remand the case for the RO to review the evidence in the 
first instance.  See 38 C.F.R. § 20.1304 (2006).  However, 
this evidence together with other evidence in the claims 
folder suggesting that the veteran has stopped working due to 
his MS could be construed as a claim for a total disability 
rating based on individual unemployability and that matter is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's MS with impairment of the right lower 
extremity is productive of no more than moderately severe 
impairment.

2.  The veteran's MS with impairment of the right upper 
extremity is productive of no more than moderate impairment.

3.  The veteran's MS with impairment of the left lower 
extremity is productive of no more than mild impairment. 

4.  The veteran's MS with impairment of the left upper 
extremity is productive of no more than mild impairment.

5.  The veteran's MS with episodes of urinary incontinence is 
manifested by nocturia (nighttime voiding) 3 to 4 times per 
night. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for MS 
with impairment of the right lower extremity have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.26, 
4.124a, Diagnostic Codes 8018, 8520 (2007). 

2.  The criteria for a rating of 40 percent for MS with 
impairment of the right upper extremity have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.26, 4.124a, 
Diagnostic Codes 8018, 8513 (2007). 

3.  The criteria for a rating of 10 percent for MS with 
impairment of the left lower extremity have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.26, 4.124a, 
Diagnostic Codes 8018, 8520 (2007). 

4.  The criteria for a rating of 20 percent for MS with 
impairment of the left upper extremity have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.26,  4.124a, 
Diagnostic Codes 8018, 8513 (2007). 

5.  The criteria for a rating of 20 percent for MS with 
episodes of urinary incontinence have been met.  38  U.S.C.A. 
§ 1155 (West 2002) 38 C.F.R.              §§  4.115(a), 
Diagnostic Codes 8018, 7512 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated August 2003, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for an increased rating; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was essentially instructed to submit any evidence in 
his possession that pertained to his claim. 

According to Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008), 
in an increased-compensation claim, section 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation; for example,  
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
487 F.3d 881, 889 (Fed.Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  Id. There must be a demonstration that there was 
no error.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3rd Cir.1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  
In order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).  

The veteran has demonstrated an awareness of what is needed 
for a higher evaluation, most notably in his May 2006 hearing 
testimony.  At that time the veteran testified as to the 
impact of his MS on activities of daily living and his 
inability to work because of his MS symptomatology.  Actual 
knowledge is established by his statements demonstrating an 
awareness of what is necessary to substantiate the claim.  
See Vazquez-Flores, slip op. at 12, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  
	
VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
The veteran has been medically evaluated in conjunction with 
his claim.  

Pursuant to the Board's November 2006 remand, in January 2007 
the RO requested the veteran's authorization to obtain his 
disability records from his former employer, the United 
States Postal Service.  To date, the veteran has not provided 
the requested authorization.  

The duty to assist is not a one-way street.  If the veteran 
wishes help, he cannot passively wait for it in circumstances 
where he may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Since the veteran has declined to 
authorize VA to obtain the records of his disability 
application with the U.S. Postal Service, the Board is 
satisfied that the duties to notify and assist have been met.

Legal Criteria

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Service connection for what was then termed an "ill-defined 
disease of the nervous system" was granted by rating 
decision dated March 1985, and a 10 percent rating was 
assigned from September 25, 1984.  In October 1990, the 
previous diagnosis of "ill-defined disease of the nervous 
system" was recertified as multiple sclerosis.  

By rating decision dated September 2003, the veteran's 
disability evaluation for MS was increased to 40 percent, 
effective August 27, 2002.  In a rating decision dated 
November 2007, the RO granted separate 10 percent ratings for 
MS with impairment of the right upper extremity, effective 
August 27, 2002, and for MS with episodes of urinary 
incontinence, effective May 5, 2006.  

The Board notes that separate and distinct manifestations 
attributable to the same injury or disease are to be 
compensated under different diagnostic codes.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning  v. Brown, 4 Vet. App. 
225, 230 (1993).  In this case, the veteran's extremities and 
genito-urinary function are separately and distinctly 
affected by his MS.  Thus, each affected extremity or 
function is separately rated.  

MS is rated under Diagnostic Code 8018.  The minimum rating 
for this disorder is 30 percent.  In order to warrant a 
rating in excess of 30 percent, the disorder must be rated on 
its residuals.  With some exceptions, disability from 
neurological conditions and convulsive disorders and their 
residuals may be rated from 10 to 100 percent in proportion 
to the impairment of motor, sensory, or mental function.   
Partial loss of use of one or more extremities from 
neurological lesions, such as those caused by MS, is rated by 
comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves.  See 38 C.F.R. §  4.124a.

Disability ratings for diseases of the peripheral nerves are 
based on relative loss of function of the involved extremity 
with attention to the site and character of the injury, the 
relative impairment of motor function, trophic changes, or 
sensory disturbances.  See 38 C.F.R. § 4.120.  Ratings are 
further based on whether there is complete or incomplete 
paralysis of a particular nerve.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  See 38 
C.F.R. § 4.124a.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the  moderate 
degree.  Id.  

The manifestations of MS involving the veteran's lower 
extremities are best evaluated under Diagnostic Code 8520.  
Under this code, mild incomplete paralysis of the sciatic 
nerve is rated as 10 percent disabling.  Moderate incomplete 
paralysis of the sciatic nerve is rated as 20 percent 
disabling.  Moderately severe incomplete paralysis of the 
sciatic nerve is rated as 40 percent disabling.  Severe 
incomplete paralysis of the sciatic nerve, with marked 
muscular atrophy, is rated as 60 percent disabling.  Complete 
paralysis of the sciatic nerve with foot drop and dangle, no 
active movement possible of the muscles below the knee, and 
weakened or lost flexion of the knee, is rated as 80 percent 
disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

The manifestations of the veteran's MS involving his upper 
extremities are best evaluated under Diagnostic Code 8513 
(all radicular groups).  Mild incomplete paralysis is rated 
as 20 percent disabling.  Moderate incomplete paralysis of 
the lower radicular group is rated as 40 percent disabling 
(major) and 30 percent (minor).  Severe incomplete paralysis 
is rated as 70 percent disabling (major) and 60 percent 
(minor).  Complete paralysis is rated as 90 percent disabling 
(major) and 80 percent (minor).  

The manifestations of MS resulting in episodes of urinary 
incontinence may be evaluated as analogous to urinary 
frequency under 38 C.F.R. § 4.115a.  This regulation states 
that a 20 percent rating is warranted for daytime voiding 
interval between one and two hours, or awakening to void 
three to four times per night.  A 40 percent rating is 
warranted for daytime voiding interval less than one hour, or 
awakening to void five or more times per night.  38 C.F.R. § 
4.115a.  

The Board notes that the words "slight," "moderate" and 
"severe" as used in these Diagnostic Codes are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence, to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.  It should also be noted that 
use of terminology such as "severe" by VA examiners and 
others, although an element to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated 
in arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

Increased Rating for MS with Impairment of the Right Lower 
Extremity

The evidence reflects that the veteran's MS with impairment 
of the right lower extremity first manifested itself in 2002 
as a right leg weakness.  In particular, the veteran dragged 
his right foot upon walking.  On VA examination in August 
2003, decreased strength in hip flexion and extension was 
noted.  The decrease in hip function negatively affected 
right knee flexion.  

Private and VA clinical notes dated from 2002 to 2006 
indicated that the veteran's right lower extremity became 
progressively weaker.  The veteran's right hip flexion and 
extension and ankle dorsiflexion and plantar flexion were 
particularly affected.  The veteran began walking with a 
cane.  There is no evidence that the veteran could not walk 
or that his muscles had begun to atrophy.  

An SSA examination dated August 2006 noted that the motor 
function of the veteran's right leg was 3/5.  At that time, 
the range of motion of the veteran's hip was noted to be 
"normal."  The examiner observed that the veteran had an 
abnormal gait and required a cane to walk fifty feet.  

The veteran received a second VA examination in July 2007.  
His right leg was noted to be significantly weak.  His gait 
was abnormal and he was unable to lift his right leg from a 
chair without assistance.  His balance had worsened and he 
required a wheelchair when traveling any prolonged distance.  
There was no reference to marked muscle atrophy, and in fact 
the veteran could still rise from his wheelchair without 
assistance and ambulate short distances with a cane.  

On review, the evidence does not support a finding that the 
veteran's right lower extremity is affected by severe 
incomplete paralysis with marked muscle atrophy.  Thus, a 
rating in excess of 40 percent for MS with impairment of the 
right lower extremity is not warranted.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  There are no applicable diagnostic 
codes that could afford the veteran a higher rating for his 
disability of the right lower extremity.

Increased Rating for MS with Impairment of the Right Upper 
Extremity

MS in the right upper extremity first manifested in February 
2005 when a private clinician noted that motor function in 
the right upper extremity had decreased to 4/5.  In February 
2006, the veteran reported to the VA that he had shoulder 
pain and difficulty buttoning his shirts.  Grip function in 
the veteran's dominant right hand was found to be below 10 
percent and pinch function was only 50 percent.  His fine 
motor coordination was slow.  The veteran was given a 
buttonhook for dressing.  

In March 2006, a VA clinical note indicated that the veteran 
had "mild" numbness in the right upper extremity.  His 
motor function was 4/5.  On SSA examination in August 2006, 
motor function was also noted as 4/5.  

On VA examination in July 2007, the veteran had "mild" 
weakness of the right upper extremity.  Shoulder abduction 
and hand grip were 4/5.  There was no atrophy.  Fine 
movements were noted to be slower than that in the left upper 
extremity.  There was decreased touch and vibratory sense in 
the right hand.  

The evidence shows persistent and progressively worsening 
weakness in the right upper extremity.  The veteran's 
dominant right hand has been affected by decreased grip and 
sensation, causing him to have to use an appliance for 
dressing.  He also has decreased motor function in the right 
shoulder.  On review, the Board finds that the veteran's MS 
with impairment of the right upper extremity is productive of 
moderate impairment.  An increased disability evaluation to 
40 percent, but no higher, under DC 8513 is warranted.  As 
there is no evidence of symptomatology that is productive of 
complete paralysis or "severe" impairment, an increased 
rating under DCs 8510-8519 has not been shown.  



Increased Rating for MS with Impairment of the Left Lower 
Extremity

Private and VA clinical notes documented the first 
manifestations of MS in the veteran's left lower extremity 
beginning in February 2005.  These manifestations were mainly 
sensory in nature and consisted primarily of pain and 
decreased sensation.  From February 2005 to February 2007, 
motor function was noted to be approximately 4/5.  

In February 2007, the veteran was hospitalized for an acute 
exacerbation of his MS symptoms with involvement of both 
lower extremities.  The veteran complained of increased pain 
and weakness and decreased sensation. Although weakness of 
both extremities was noted, motor function of the left lower 
extremity was noted at 5/5.  

On VA examination in July 2007, mild decrease in tone of the 
lower left extremity was found.  Motor function was noted to 
be "5-/5 throughout."  There was no sensory loss or loss of 
reflexes.  He could rise from a wheelchair without 
assistance.  His gait was abnormal.  

The manifestations of the veteran's MS with impairment of the 
lower left extremity are primarily sensory.  Although he has 
increased pain and decreased sensation, it does not appear 
that the motor function of his lower left extremity has been 
affected to a great degree.  The Board thus finds that his 
symptomatology is productive of mild impairment and that a 10 
percent rating for impairment of the left lower extremity is 
warranted.  As there is no evidence of "moderate" 
impairment, a higher rating under Diagnostic Codes 8520-8730 
is not warranted.

Increased Rating for MS with Impairment of the Left Upper 
Extremity

In February 2006, the veteran reported decreased strength in 
the upper extremities.  His left hand grip was found to be 25 
percent of normal and pinch strength was 50 percent.  

In March 2006, the veteran's left upper extremity motor 
function was 4/5.  On VA examination in July 2007, motor 
function was 5/5.  Neither grip nor pinch strength were 
discussed.  

On review, the Board finds that the veteran's MS with 
impairment of the left upper extremity is productive of mild 
impairment, based on decreased grip and pinch strength, and 
that a rating of 20 percent is warranted under DC 8513.  As 
there is no evidence of symptomatology that is productive of 
"moderate" impairment, an increased rating under DCs 8510-
8519 has not been shown.  

Increased Rating for MS with Episodes of Urinary Incontinence

On his June 2005 substantive appeal, the veteran first 
indicated that his MS symptomatology had caused episodes of 
incontinence.  During his May 2006 hearing testimony, the 
veteran indicated that he had nocturia (nighttime voiding) 4 
times per night with occasional daytime urinary incontinence.

During his February 2007 hospitalization, the veteran 
reported nocturia 2 to 3 times per night as well as urgency 
and occasional urinary incontinence.  The same was found on 
VA examination in July 2007.  As there is credible evidence 
of nocturia 3 to 4 times per night, an evaluation of 20 
percent for urinary frequency under 38 U.S.C.A. § 4.115a is 
warranted.  38 C.F.R. § 4.115a.  

The Board also finds that no other potentially applicable 
diagnostic code affords the veteran a higher evaluation for 
episodes of urinary incontinence.  There is no evidence of 
renal dysfunction or the need for appliances or absorbent 
materials.  There is also no evidence of obstructed voiding 
or urinary tract infection.

There is no evidence of nephrolithiasis, hydronephrosis, 
ureterolithiasis, stricture of the ureter or removal of half 
of the penis which would warrant a higher rating under 
Diagnostic Codes 7508, 7509, 7510, 7511 or 7520.  The veteran 
is not status post suprapubic cystotomy, which would entitle 
him to a 100 percent rating under Diagnostic Code 7516.  Nor 
have multiple urethroperineal fistulae been shown; thus, a 
100 percent rating under Diagnostic Code 7519 is not for 
application.  Finally, there is no evidence of malignant 
neoplasms of the genito-urinary system which would warrant a 
100 percent rating under Diagnostic Code 7528.  


Summary

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his  
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher evaluation for MS with 
impairment of the right lower extremity.  The Board finds, 
however, that there is adequate evidence to support an 
increased rating for impairment of the veteran's left lower 
extremity, right and left upper extremities, and for episodes 
of urinary incontinence.   


ORDER

Entitlement to a rating in excess of 40 percent for multiple 
sclerosis (MS) with impairment of the right lower extremity 
is denied.

Entitlement to a rating of 40 percent for multiple sclerosis 
(MS) with impairment of the right upper extremity is allowed, 
subject to the regulations governing the award of monetary 
benefits.

Entitlement to rating of 10 percent for multiple sclerosis 
(MS) with impairment of the left lower extremity is allowed, 
subject to the regulations governing the award of monetary 
benefits.

Entitlement to a rating of 20 percent for multiple sclerosis 
(MS) with impairment of the left upper extremity is allowed, 
subject to the regulations governing the award of monetary 
benefits.

Entitlement to a rating of 20 percent for multiple sclerosis 
(MS) with episodes of urinary incontinence is allowed, 
subject to the regulations governing the award of monetary 
benefits.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


